DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “…wherein it has a fibre areal weight…” The examiner suspects this portion of the claim is merely a typographical error.  The examiner will interpret the intent of the applicant was to have this portion of the claim recite “…wherein the pre-preg sheet has a fibre areal weight…” and will be examined on the merits as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7-9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  	In the present instance:
claim 2 recites the broad recitation “the thickness is in the range of 10-70 micrometers,” and the claim also recites “[the thickness is] preferably in the range of 15-50 micrometers,” and “[the thickness is] most preferably in the range of 20-40 micrometers” which are the narrower statements of the range/limitation;
claim 4 recites the broad recitation “the crimp angle of its fibres is less than 3 degrees,” and the claim also recites “[the crimp angle of its fibres is] preferably less than 2 degrees” which is the narrower statement of the range/limitation;
claim 5 recites the broad recitation “a volume-fraction of fibres within the pre-preg sheet is 40% or more,” and the claim also recites “[a volume-fraction of fibres within the pre-preg sheet is] preferably 50% or more,” and “[a volume-fraction of fibres within the pre-preg sheet is] most preferably 60% or more” which are the narrower statements of the range/limitation;
claim 7 recites the broad recitation “the weight of the matrix material is within the range of 5-50% of the total weight of the pre-preg sheet,” and the claim also recites “[the weight of the matrix material is] preferably within the range of 20-50% [of the total weight of the pre-preg sheet],” and “[the weight of the matrix 
claim 8 recites the broad recitation “a fibre areal weight in the range [of] 5-100 g/m2,” and the claim also recites “[a fibre areal weight is] preferably [in the range of] 10-80 g/m2,” and “[a fibre areal weight is] most preferably [in the range of] 15-50 g/m2,” which are the narrower statements of the range/limitation;
claim 9 recites the broad recitation “the fibres comprise carbon fibers,” and the claim also recites “[the fibres] preferably [comprise] ultra high modulus carbon fibres (UHMCF)” which is the narrower statement of the range/limitation; and
claim 16 recites the broad recitation “at least some of the sheets are short tapes,” and the claim also recites “[at least some of the sheets] preferably [have] a length of 5-80 mm and a width of 2-30 mm,” and “[at least some of the sheets] most preferably [have] a length of 20-50 mm and a width of 5-20 mm” which are the narrower statements of the range/limitation.
 	The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  	To further prosecution, the examiner is going to interpret the intent of the applicant was to have the scope of the claims be directed to the broad recitation from each claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 9, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2007/0066171 (hereinafter “Bystricky”).Regarding claim 1 	Bystricky teaches a composite material formed from a fiber reinforcement of layers or plies of fiber fabric impregnated with a carbon matrix (pre-preg sheet) (abstract).  Bystricky teaches the precursor matrix material includes thermosetting resins (paragraph [0022]).  Bystricky teaches the fiber reinforcement comprises unidirectional spread fibers (paragraph [0019] and Figure 1).  Bystricky teaches the woven fabric can have a thickness of as little as 0.003 in (76.2 µm) (paragraph [0019]), which falls within the claimed range.Regarding claim 4 	In addition, Bystricky teaches a crimp angle of approximately 2° (paragraph [0019]), which falls within the claimed range.Regarding claim 8 	In addition, Bystricky teaches an areal density of the fabric is approximately 80 g/m2 (paragraph [0019]), which falls within the claimed range.Regarding claim 9 	In addition, Bystricky teaches the fibers are made from carbon (abstract).Regarding claims 11-13
 	The use of product-by-process limitations has been noted in claims 11-13, for example, “the matrix material is provided in the form of continuous or discontinuous lines, extending at least partly in a direction different from the direction of the fibres,” “the matrix material is provided in the form of disconnected dots or speckles,” and “the thermoset or thermoplastic matrix material is provided in the form of layer, attached to at least one surface of the fibre reinforcement, said layer being provided with pores or openings for exposing fibres of the reinforcement through said layer,” respectfully.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-Regarding claim 14 	In addition, Bystricky teaches the composite material can have a woven fabric shape (multi-ply arrangement comprising at least two pre-preg sheets, wherein the pre-preg sheets are arranged to at least partly overlapping each other, and wherein the overlapping pre-preg sheets have their fibers oriented in mutually different directions) (paragraph [0019] and Figure 1).Regarding claim 15 	In addition, Bystricky teaches at least some of the pre-preg sheets are tapes 16, 18 extending over the entire width and/or length of the multi-ply arrangement (Figure 1 and paragraph [0019]).Regarding claim 17 	In addition, Bystricky teaches the composite material can be used in the manufacture of many lightweight structural applications (abstract and paragraphs [0003] – [0004]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5-7, 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2018/0100043 (hereinafter “Takashima”).Regarding claims 1, 2 and 17 	Takashima teaches a fiber-reinforced thermoplastic resin sheet having both high strength and moldability, to provide a unidirectional prepreg (prepreg sheet) from which such a fiber-reinforced thermoplastic resin sheet (use of the prepreg sheet for the manufacture of a composite material) can be acquired (abstract).  Takashima teaches a unidirectional prepreg is a tape-shaped unidirectional prepreg containing (unidirectional) spread reinforcement fibers and a thermoplastic or thermosetting resin, such as bisphenol A (abstract and paragraph [0046]). 	Takashima teaches the average thickness of the unidirectional prepreg is preferably 10 to 200 µm (paragraph [0078]), which overlaps the claimed ranges.Regarding claim 3 	In addition, Takashima teaches the unidirectional prepreg of the present invention is in a tape shape and the average width of the unidirectional prepreg is preferably 10 to 18 mm (paragraphs [0076] and [0079]), which falls within the claimed range.  Takashima also teaches the average length in the fiber direction of the Regarding claims 5 and 6 	In addition, Takashima teaches a fiber volume fraction of the unidirectional prepreg is preferably 10-80% (paragraph [0077]), which overlaps/falls within the claimed ranges.Regarding claim 7 	In addition, Takashima teaches the unidirectional prepreg includes spread reinforcement fibers in the thickness direction of a particular amount to permit uniform impregnated of the resin and prevent the formation of a gap (void) which results in a deterioration of the strength of the molded body (paragraph [0054]).  Takashima also teaches the unidirectional prepreg includes spread reinforcement fibers in the width direction of a particular amount to prevent the formation of voids within the prepreg and prevent the prepreg from cracking, which results in a cured article which exhibits an improvement to mechanical strength (paragraphs [0059] and [0060]).  	Takashima does not explicitly teach the weight of the matrix material is within the range of 5-50% of the total weight of the prepreg sheet.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an Regarding claim 9 	In addition, Takashima teaches the fiber reinforcement contained in the prepreg are made from carbon fibers, such as pitch-based carbon fibers (ultra high modulus carbon fibers (UHMCF)) (paragraph [0049]).Regarding claim 10 	The thermosetting resin recited in claim 1, the claim from which claim 10 depends, is recited in an alternative form.  Therefore, the thermosetting resin is not necessary to meet the limitations of claim 1.  Moreover, the limitations for the thermosetting resin in claim 10 is also not necessary for at least the same reasons. 	Alternatively, Takashima teaches the polymer contained in the unidirectional prepreg can be a bisphenol A type epoxy resin, which is a thermosetting type synthetic resin and is three-dimensionally cured by reaction with various curative agents (irreversibly cured) (paragraph [0069]).  Takashima also teaches the bisphenol A type Regarding claims 11 and 12	The use of product-by-process limitations has been noted in claims 11 and 12, for example, “the matrix material is provided in the form of continuous or discontinuous lines, extending at least partly in a direction different from the direction of the fibres,” and “the matrix material is provided in the form of disconnected dots or speckles,” respectfully.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.  In the instant case it is noted that the manner in which the matrix material is provided does not appear to imply any additional structure Regarding claim 13	In addition, Takashima teaches the resin matrix material is coated on and/or impregnated in the spread reinforcement fibers (the matrix material is provided in the form of a layer attached to at least one surface of the fiber reinforcement, said layer being provided with pores or openings for exposing fibers of the reinforcement through said layer) (paragraph [0143]). 	Alternatively, the use of product-by-process limitations has been noted in claim 13, for example, “the thermoset or thermoplastic matrix material is provided in the form of layer, attached to at least one surface of the fibre reinforcement, said layer being provided with pores or openings for exposing fibres of the reinforcement through said layer.”  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.  In the instant case it is noted that the manner in which the matrix material is provided does not appear to imply any additional structure to the claimed pre-preg.  In other words, as is evident based on the current record, the structure which results when providing the matrix resin with the fibrous reinforcement merely appears to result in a fiber ply sheet which is impregnated with a matrix material.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bystricky as applied to either claim 1 or 15 above.Regarding claims 3 and 16 	The limitations for claims 1 and 15 have been set forth above.  In addition, Bystricky teaches the ribbons (tapes) have a width of 20 mm (paragraph [0019]), which falls within the claimed ranges. 	Bystricky additionally teaches the precursor composite material can be formed by a pultrusion process, which can result in forming unlimited lengths of material (length of the tape) (paragraph [0035]), which encompasses the claimed ranges.  Moreover, Bystricky also teaches the material can be cut into desired sizes (Id).  Bystricky does not explicitly teach a length: exceeding 5 mm; or ranging from 5-80 mm.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate length of the composite material using only routine experimentation based on the desired size of the composite material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.